ICJ_128_Avena_MEX_USA_2004-03-31_JUD_01_ME_01_FR.txt.  

 

DECLARATION DE M. LE JUGE SHI, PRESIDENT

{Traduction }

Tout en ayant voté en faveur du dispositif de l'arrêt (par. 153), je tiens
à préciser que je maintiens les vues que j'ai exposées dans mon opinion
individuelle jointe à l'arrêt LaGrand (CL J. Recueil 2001, p. 518-524) en
ce qui concerne, d’une part, Pinterprétation de la Cour selon laquelle les
paragraphes 1 et 2 de l’article 36 de Ja convention de Vienne sur les rela-
tions consulaires créent des droits individuels et, d'autre part, sa décision
selon laquelle «le réexamen et la revision du verdict de culpabilité et de la
peine» constituent une forme de remède en cas de violation, par l'Etat de
résidence, des obligations qui lui incombent au titre de l’article 36 de la
convention.

(Signé) Swat Jiuyong.

66

 
